UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 12-1991


SHIRU CHAI,

                 Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                 Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:    February 12, 2013              Decided:   February 27, 2013


Before KING, AGEE, and FLOYD, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Joshua E. Bardavid, New York, New York, for Petitioner. Stuart
F. Delery, Principal Deputy Assistant Attorney General, Daniel
E. Goldman, Senior Litigation Counsel, Jem C. Sponzo, Office of
Immigration Litigation, UNITED STATES DEPARTMENT OF JUSTICE,
Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Shiru       Chai,   a    native      and     citizen    of    the    People’s

Republic of China, petitions for review of an order of the Board

of Immigration Appeals (“Board”) dismissing his appeal from the

immigration       judge’s        denial      of     his       requests     for     asylum,

withholding       of    removal,      and    protection        under     the    Convention

Against Torture.             For the reasons set forth below, we deny the

petition for review.

             A   determination        regarding         eligibility       for    asylum   or

withholding of removal is affirmed if supported by substantial

evidence on the record considered as a whole.                             INS v. Elias-

Zacarias, 502 U.S. 478, 481 (1992).                     Administrative findings of

fact are conclusive unless any reasonable adjudicator would be

compelled to decide to the contrary.                      8 U.S.C. § 1252(b)(4)(B)

(2006).          Legal       issues   are      reviewed        de    novo,      “affording

appropriate      deference       to   the    [Board]’s         interpretation       of    the

[Immigration           and     Nationality         Act]        and       any     attendant

regulations.”          Li Fang Lin v. Mukasey, 517 F.3d 685, 691-92 (4th

Cir. 2008).         This court will reverse the Board only if “the

evidence . . . presented was so compelling that no reasonable

factfinder        could       fail    to     find       the     requisite         fear    of

persecution.”          Elias-Zacarias, 502 U.S. at 483-84; see Rusu v.

INS,   296   F.3d      316,    325    n.14   (4th       Cir.    2002).         Furthermore,

“[t]he agency decision that an alien is not eligible for asylum

                                             2
is   ‘conclusive        unless    manifestly    contrary       to    the    law    and   an

abuse of discretion.’”             Marynenka v. Holder, 592 F.3d 594, 600

(4th Cir. 2010) (quoting 8 U.S.C. § 1252(b)(4)(D) (2006)).

               We have reviewed the evidence of record and conclude

that       substantial    evidence    supports    the    agency’s          finding    that

Chai failed to establish a well-founded fear of persecution in

China on account of his membership in the China Democracy Party.

We therefore uphold the denial of Chai’s requests for asylum and

withholding of removal.            See id. at 367 (“Because the burden of

proof for withholding of removal is higher than for asylum —

even though the facts that must be proved are the same — an

applicant who is ineligible for asylum is necessarily ineligible

for withholding of removal under [8 U.S.C.] § 1231(b)(3).”).

               Accordingly, we       deny the petition for review. *                     We

dispense       with     oral     argument   because      the        facts    and     legal

contentions       are    adequately    presented    in    the       materials      before

this court and argument would not aid the decisional process.



                                                                      PETITION DENIED




       *
       Chai has failed to raise any challenges to the denial of
his request for protection under the Convention Against Torture.
He has therefore waived appellate review of this claim.      See
Ngarurih v. Ashcroft, 371 F.3d 182, 189 n.7 (4th Cir. 2004).



                                            3